Citation Nr: 0730637	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-41 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating decision 
of the Chicago, Illinois, Regional Office (RO), which denied 
the veteran's service connection claim for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A review of the appellant's claims file reveals that due to a 
recent hearing request made by the appellant's 
representative, this matter is not ready for appellate 
disposition.  In this regard, the Board notes on a 
substantive appeal form dated in January 2007, the 
appellant's representative filed a request for a Board 
hearing to be held at a local VA office.  To date, no hearing 
has been scheduled.

Under applicable regulation, a hearing on appeal will be 
granted if an appellant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2006).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.

It appears that the veteran wishes to have a hearing before a 
Veterans Law Judge (VLJ) at the RO, although it was not 
specified whether a videoconference hearing at the RO or a 
hearing before a Veterans Law Judge sitting at the RO (a 
Travel Board hearing) was preferred.  Since such hearings are 
scheduled by the RO in either event (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

Contact the appellant to determine the 
type of Board hearing desired at the RO 
(i.e., Travel Board or videoconference) 
and schedule such hearing as the docket 
permits.  The appellant and his 
representative should be notified in 
writing of the date, time and location of 
the hearing and that notice should be 
associated with the claims folder.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

